Quillian, Presiding Judge.
The defendant appeals his conviction for violation of the Georgia Controlled Substances Act. Held:
1. The trial judge did not abuse his discretion with regard to limiting cross examination of a state’s witness. Johnson v. State, 137 Ga. App. 308, 309 (223 SE2d 500); Hodge v. State, 239 Ga. 612 (238 SE2d 404).
2. It was not error for a different judge to preside and impose sentence than the one who presided at the defendant’s first trial.
3. On appeal this court does not consider the weight of the evidence but only the sufficiency thereof. Minor v. State, 139 Ga. App. 168 (228 SE2d 33). The evidence here was ample to sustain the verdict.
4. Although not specifically urged as a deprivation *321of his right to a speedy trial, the defendant points out that he was indicted approximately three years before he was tried. He contends this was unfair since he could not remember the circumstances concerning the time of the alleged offense.
Submitted February 8, 1979 —
Decided March 13, 1979.
Scarborough, Lewis & Martin, Russell Wing Lewis, for appellant.
W. Donald Thompson, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.
No issue in this regard was raised in the court below. Moreover, the defendant testified he left the state in May of 1975 (the indictment charged he sold a controlled substance on May 8, 1975) and did not return until August, 1978. No basis for reversal is therefore presented. Moore v. State, 141 Ga. App. 245, 248 (233 SE2d 236); State v. Madden, 242 Ga. 637 (250 SE2d 484).

Judgment affirmed.


Smith and Birdsong, JJ., concur.